TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 6, 2014



                                     NO. 03-13-00766-CV


                                       F. S. H., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
              AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the trial court on October 30, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.